Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 11/23/2020.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-20 were previously pending. Claims 1, 9, and 17 have been amended. Claims 3, 10, 11, 19 have been canceled.

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 

Applicant argues on Pages 10-11 of Applicant’s remarks:
Applicant disagrees with the supposed teachings by Ramakrishna as characterized by the Office Action shown above. At the relied-upon FIG. 13 and associated texts, all that is described by Ramakrishna is that DL or UL of the backhaul link can be spatially multiplexed with UL of the access link on a same time-frequency resource. [see e.g., 0119 of Ramakrishna]. At the relied-upon 0122-125, all that is described by Ramakrishna is that the anchor base station's control signaling can be the time locations of backhaul DL-to-UL and UL-to-DL switch points, and upon receiving the backhaul DL time-frequency resource configuration, each relay BS can determine the time-frequency resource to receive backhaul DL transmission from the anchor BS, and to schedule and receive access UL transmissions from its own UE. 
As such, Ramakrishna, however, contrary to what is asserted, makes no mentioning of an indication message configured to instruct the first access network device to communicate with the second access network device or with the terminal device in a second time segment of the first subframe, the first time segment preceding the second time segment as recited in claim 1. Neither Suda nor Ramakrishna describes the first access network device receives from the second network access device the indication message in a first time segment of a first subframe, where the indication message instructs the first network access device to communicate with the second network access device or a terminal in a  the same subframe. 
Thus, the proposed combination of Suda and Ramakrishna does not teach or suggest each and every feature of claim 1, and claim 1 is allowable. 

Examiner respectfully disagrees.  Examiner notes that the main argument is that “the backhaul time-frequency resource configuration is received by the relay BS in a first time segment of a subframe and instructs the relay BS to communicate with the anchor BS or the UE in a second time segment of the same subframe.”  However, referring to Figure 13 and [0119] of Ramakrishnan, it is disclosed that “the UL of the backhaul link 1330 is spatially multiplexed with the DL of the access link 1340 on the same time-frequency resource, so that the relay BS is only performing transmission on both the backhaul link and the access link at a given time 1360.”    Examiner notes that based on this recitation, as well as the illustrations of Figure 13, it can be seen that A-DL of the access frame and B-UL of the backhaul frame operate simultaneously at a time 1360.  In other words, during the time segment in which B-UL of the backhaul frame is occurring, A-DL of the Access frame is also occurring.  Time segment 1360 in which B-UL is allocated is analogous to the second time segment of the first subframe.  A-DL occurring during B-UL is analogous to the first access network device communicating with the second access network device or with the terminal device in a second time segment of the first subframe.  As noted in [0018], spatial multiplexing between the backhaul link and the access link allows for maximum sharing of spectrum resource to be achieved.
.

Claim Objections
Claim 4 and 20 are objected to because of the following informalities:  
Claim 4 depends on canceled Claim 3 and should be amended to depend on Claim 1.  
Claim 20 depends on canceled Claim 19 and should be amended to depend on Claim 17.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-9, 12-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0012217 A1 (from IDS filed on 01/24/2020) to Suda et al. (hereinafter “Suda”) in view of US 2017/0208574 A1 to Ramakrishna et al. (hereinafter “Ramakrishna”)

Regarding Claim 1, Suda teaches A communication method, comprising: 
receiving, by a first access network device in a first time segment of a first subframe, an indication message sent by a second access network device, ([0062], discloses base station 10A (i.e. second access network device) notifies, by a control channel of each sub-frame, the relay node RN (i.e. first access network device) of information on allocation correspondence (i.e. indication message) between the sub-frames #1 to #5 and #7 to #9 and the access links AL1 and AL2 (that is, the radio terminals UE1 and UE2).  Figure 5 and [0062], discloses the allocation information is included in subframe #0 of radio frame FR1 (i.e. first time segment of a first subframe))
wherein the indication message is configured to instruct the first access network device to communicate with the second access network device or with a terminal device in a target subframe, ([0017], discloses a radio base station (i.e. second access network device) determines, based on both quality information and traffic information which are collected for each of a first link used for direct 
the target subframe comprising a first subframe or a second subframe, (Figure 5 and [0060], illustrates sub-frames #1 to #5 and #7 to #9 are allocated to the access links AL1 and AL2 and of the plurality of sub-frames of the first radio frame FR1, the sub-frame #6 is allocated to the backhaul link BL)
 the first subframe preceding the second subframe; (Figure 5, illustrates subframe #0 (i.e. the first subframe) preceding subframes #1 to #5 and #7 to #9 that are allocated for AL1 and AL2, and subframe #6 (i.e. second subframe) allocated for the backhaul link BL) and 
communicating, by the first access network device, with the second access network device or with the terminal device in the target subframe according to the indication message. ([0071], discloses the relay node RN determines transmission/reception timings based on the allocation information received from the base station eNB 10A, and transmits data to the radio terminal UE2 to which the data needs to be relayed)
the indication message is configured to instruct the first access network device to communicate with the second access network device or with the terminal device. ([0017], discloses a radio base station (i.e. second access network device) determines, based on both quality information and traffic information which are collected for each of a first link used for direct communication between a first radio terminal and the radio base station apparatus, a second link used for direct communication between a second radio terminal and a fixed radio relay apparatus (i.e. first access network device communication with a terminal device), and a third link used for relay transmission between the radio base station apparatus and the fixed radio relay apparatus (i.e. first access network device communication with the second network device), of a plurality of sub-frames in a radio frame as radio resources, a number of sub-frames to be allocated to the each of the first link, the second link, and the third link and an allocation timing therefor; (i.e. instructing the first access network device to communicate with the second access network device or with a terminal device in a target subframe) and a notifying unit that notifies the fixed radio relay apparatus of allocation information (i.e. the indication message) including the number of the sub-frames to be allocated to the third link used for the relay transmission and the allocation timing therefor in a period of at least once in the radio frame)

 in a second time segment of the first subframe, the first time segment preceding the second time segment.
However, in a similar field of endeavor, Ramakrishna discloses in Figure 13 and [0118]-[0121], spatial multiplexing between the backhaul link and the access link. As illustrated in Figure 13, the DL of the backhaul link 1310 is spatially multiplexed with the UL of the access link 1320 on the same time-frequency resource (i.e. the first time segment), so that the relay BS is only performing receptions on both the backhaul link and the access link at a given time 1350. Similarly, the UL of the backhaul link 1330 is spatially multiplexed with the DL of the access link 1340 on the same time-frequency resource (i.e. the second time segment), so that the relay BS is only performing transmission on both the backhaul link and the access link at a given time 1360. Figure 14 and [0122]-[0123], further discloses in 1410, the anchor BS determines the backhaul resource or frame structure configuration and signal to the relay BSs (such as through a common control or broadcast channel) (i.e. indication message). Another example of the control signaling can be the time locations of backhaul DL-to-UL and UL-to-DL switch points. In 1420, upon receiving the backhaul resource configuration, each relay BS can determine where/how to receive and transmit to the anchor BS as well as the available time-frequency resources for scheduling transmissions and receptions for its own UEs. Figure 15 and [0124]-[0125], further discloses when there are time-frequency 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Suda to include the above limitations as suggested by Ramakrishna, thus allowing for spectrum sharing to be achieved between the backhaul and access links, and avoiding inter-link interference as indicated in [0112] and [0118] of Ramakrishna.

Regarding Claim 2, Suda/Ramakrishna teaches The method according to claim 1, wherein Suda further teaches receiving, by the first access network device in the first time segment of a first subframe, the indication message sent by the second access network device comprises: 
receiving, by the first access network device in the first time segment, physical layer control signaling information sent by the second access network device, wherein the physical layer control signaling information comprises the indication message. ([0062], discloses base station 10A (i.e. second access network device) notifies, by a control channel (i.e. physical layer control signaling information) of each sub-frame, the relay node RN (i.e. first access network device) of information on allocation correspondence (i.e. indication message) between the sub-frames #1 to #5 and #7 to #9 and the access links AL1 and AL2 (that is, the radio terminals UE1 and UE2). Figure 5 and [0062], discloses the allocation information is included in subframe #0 of radio frame FR1 (i.e. first time segment of a first subframe)).  


Regarding Claim 4, Suda/Ramakrishna teaches The method according to claim 1, wherein Ramakrishna further teaches when the second time segment is used to send information to the terminal device or the second access network device, the first subframe further comprises a third time segment, and the third time segment is between the first time segment and the second time segment and is used to switch the first access network device from a receiving state to a sending state. (Figure 13 and [0119], discloses the DL of the backhaul link 1310 is spatially multiplexed with the UL of the access link 1320 on the same time-frequency resource (i.e. first time segment), so that the relay BS is only performing receptions on both the backhaul link and the access link at a given time 1350 (i.e. receiving state). Similarly, the UL of the backhaul link 1330 is spatially multiplexed with the DL of the access link 1340 on the same time-frequency resource (second time segment), so that the relay BS is only performing transmission on both the backhaul link and the access link at a given time 1360 (sending state).  Figure 13 further illustrates a B-S period (i.e. third time segment between the first and second time segment), which as described in Figures 10 and [0110]-[0111], is a guard period between the downlink and the uplink portion of a special frame structure used by both the backhaul and the access links) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 5, Suda/Ramakrishna teaches The method according to claim 4, wherein Ramakrishna further teaches when the second time segment is used to send information to the terminal device, (Figure 13 and [0119], discloses the UL of the backhaul link 1330 is spatially multiplexed with the DL of the access link 1340 on the same time-frequency resource (second time segment), so that the relay BS is only performing transmission on both the backhaul link and the access link (i.e. sending information to the terminal device)at a given time 1360 (sending state).  Figure 15 and [0124]-[0125], further discloses when there are time-frequency resource that is not indicated to be assigned for backhaul, the relay BS can perform scheduling for access (i.e. sending information to the terminal device) in a flexible manner (without constraint from the backhaul resource configuration) the second time segment comprises a control region and a data region, the first access network device sends control information to the terminal device in the control region, and the control information is used to instruct the terminal device to receive data information. (Figure 13, illustrates the relay BS transmitting in the downlink of the access link, A-DL, to the terminal. [0081], discloses DL signals include conveying control signals conveying DCI (control information) through a PDCCH. [0148], further discloses a DL control region that can contain several DL control channels transmitted from a BS to a UE, informing the UE about details of the DL data region) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 6, Suda/Ramakrishnan teaches The method according to claim 1, wherein Suda further teaches  the indication message is configured to instruct the first access network device to communicate with the second access network device or with the terminal device in the second subframe. ([0017], 

Regarding Claim 7, Suda/Ramakrishna teaches The method according claim 1, wherein Suda further teaches the indication message is configured to instruct the first access network device to send, in the target subframe, information to the second access network device or receive, in the target subframe, information sent by the second access network device. ([0017], discloses a radio base station (i.e. second access network device) determines, based on both quality information and 

Regarding Claim 8, Suda/Ramakrishna teaches The method according to claim 1, wherein Suda further teaches before the receiving, by the first access network device in the first time segment of the first subframe, the indication message sent by the second access network device, the method further comprises: determining, by the first access network device, location information of the first subframe and/or symbol information of the first time segment. ([0051], discloses The allocation information period control unit 37 determines a timing at which the relay node RN is to be notified of the allocation information based on the control 

Regarding Claim 9, Suda teaches A communication method, comprising: 
determining, by a second access network device, an indication message, wherein the indication message is configured to instruct a first access network device to communicate with the second access network device or with a terminal device in a target subframe, ([0017], discloses a radio base station (i.e. second access network device) determines, based on both quality information and traffic information which are collected for each of a first link used for direct communication between a first radio terminal and the radio base station apparatus, a second link used for direct communication between a second radio terminal and a fixed radio relay apparatus (i.e. first access network device communication with a terminal device), and a third link used for relay transmission between the radio base station apparatus and the fixed radio relay apparatus (i.e. first access network device communication with the second network device), of a plurality of sub-frames in a radio frame as radio resources, a number of sub-frames to be allocated to the each of the first link, the second link, and the third link and an allocation timing therefor; (i.e. instructing the first access network device to communicate with the second access network device or with a terminal device in a target subframe) and a notifying unit that notifies the fixed radio relay apparatus of allocation information (i.e. the indication message) including the number of the sub-
 the target subframe comprising a first subframe or a second subframe, (Figure 5 and [0060], illustrates sub-frames #1 to #5 and #7 to #9 are allocated to the access links AL1 and AL2 and of the plurality of sub-frames of the first radio frame FR1, the sub-frame #6 is allocated to the backhaul link BL (i.e. second subframe))
the first subframe preceding the second subframe; (Figure 5, illustrates subframe #0 (i.e. the first subframe) preceding subframes #1 to #5 and #7 to #9 that are allocated for AL1 and AL2, and subframe #6 (i.e. second subframe) allocated for the backhaul link BL)  and 
sending, by the second access network device, the indication message to the first access network device in a first time segment of the first subframe. ([0062], discloses base station 10A (i.e. second access network device) notifies, by a control channel of each sub-frame, the relay node RN (i.e. first access network device) of information on allocation correspondence (i.e. indication message) between the sub-frames #1 to #5 and #7 to #9 and the access links AL1 and AL2 (that is, the radio terminals UE1 and UE2).  Figure 5 and [0062], discloses the allocation information is included in subframe #0 of radio frame FR1 (i.e. first time segment of a first subframe))
the indication message is configured to instruct the first access network device to communicate with the second access network device or with the terminal device. ([0017], discloses a radio base station (i.e. second access network device) determines, based on both quality information and traffic information which are collected for each of a first link used for direct communication between a first radio 

Suda discloses in [0062], a backhaul interface for transmission of allocation information from a base station to a relay node (i.e. downlink) during backhaul subframe #0, but does not explicitly teach the indication message is configured to instruct the first access network device to communicate with the second access network device or with the terminal device in a second time segment of the first subframe, the first time segment preceding the second time segment.
However, in a similar field of endeavor, Ramakrishna discloses in Figure 13 and [0118]-[0121], spatial multiplexing between the backhaul link and the access link. As illustrated in Figure 13, the DL of the backhaul link 1310 is spatially multiplexed with the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Suda to include the above limitations as suggested by Ramakrishna, thus allowing for spectrum sharing to be achieved between the backhaul and access links, and avoiding inter-link interference as indicated in [0112] and [0118] of Ramakrishna.

Claims 14-16 are rejected for having the same limitations as claims 6-8, respectively, except the claims are in the perspective of the second access network device.
Claims 12-13 are rejected for having the same limitations as claims 4-5, respectively, except the claims are in the perspective of the second access network device.
Claim 20 are rejected for having the same limitations as claim 4, respectively, except the claim is in apparatus format.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0117951 A1 to Awad et al., directed to different multiplexing methods of transmission of relay PDCCH.
US 2015/0327109 A1 to Seo et al., directed to a relay node operating in transmission mode using OFDM symbols of a backhaul subframe.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/           Primary Examiner, Art Unit 2477